DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,474,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.  Below is a comparison between present claim 1 and patented claim 1.  

Present claim 1
Patented claim 1
An electronic device comprising: a housing having a top surface, a bottom surface, and a sidewall that extends from the top surface to the bottom surface; 

a fabric layer that overlaps the sidewall and that extends from the top surface to the bottom surface, wherein the fabric layer has a plurality of openings;
a microphone configured to gather voice commands through a first opening of the plurality of openings; and 
a visual output device that wraps at least partially around the housing, 
wherein the visual output device emits light through the sidewall through second openings of the plurality of openings.
 An electronic device, comprising: a housing having a sidewall, wherein the sidewall has upper and lower regions and a middle region between the upper and lower regions; 
a microphone in the housing; 
a visual output device on the middle region of the sidewall, wherein the visual output device comprises light-emitting devices;
a speaker in the housing; 
control circuitry in the housing that is configured to: 
gather voice commands with the microphone; 
produce sound with the speaker in response to the voice commands; and display moving visual information using the visual output device; and
fabric that overlaps the sidewall, wherein the fabric has first openings through which the sound passes and second openings that receive the light-emitting devices and through which light from the light-emitting devices passes to display the moving visual information on the middle region of the sidewall of the housing.


As can be seen above, the main difference between present claim 1 and patented claim 1 is that patented claim 1 recites “a speaker in the housing,” “producing sound with the speaker in response to the voice commands” and “displaying moving visual information using the visual output device” whereas present claim 1 fails to recite these features.  
Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876, cited in IDS dated 09/01/2021) in view of Song et al. (US 2017/0006374, cited in IDS dated 09/01/2021), Park et al. (US 2017/0142533, cited in IDS dated 09/01/2021), and Mestre (US 2013/0298039, cited in IDS dated 09/01/2021).     
Regarding claim 1, Rahman discloses an electronic device (Fig. 1, e.g., a computing device 100) comprising: 
a housing having a top surface, a bottom surface, and a sidewall that extends from the top surface to the bottom surface (col. 5, lines 15-30, e.g., a circular housing has a top surface, a bottom surface and a sidewall); 
a microphone configured to gather voice commands (col. 3, lines 5-15, col. 5, lines 20-25, e.g., there are microphones 112 configured to capture voice commands); and 
a visual output device that wraps at least partially around the housing (Fig. 1; e.g., a circular display 106 wraps around the housing). 
Rahman does not specifically disclose the device comprising: 
a fabric layer that overlaps the sidewall and that extends from the top surface to the bottom surface, wherein the fabric layer has a plurality of openings, 
wherein the microphone gathers the voice commands through a first opening of the plurality of openings, and wherein the visual output device emits light through the sidewall through second openings of the plurality of openings.
However, Song discloses an electronic device (Fig. 1; [0042], e.g., a speaker 1) comprising: 
a housing having a top surface, a bottom surface, and a sidewall that extends from the top surface to the bottom surface ([0045], e.g., a circular housing 10 has a top surface, a bottom surface and a sidewall); and 
a fabric layer that overlaps the sidewall and that extends from the top surface to the bottom surface, wherein the fabric layer has a plurality of openings (Figs 1-2; [0045]-[0046], e.g., a fabric cover 13 is disposed to cover an outer circumferential surface of the outer case 11 of the housing 10 and has a plurality of openings), wherein the fabric layer is transmissive to sound waves ([0046]).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Song in the invention of Rahman for disposing a fabric layer to cover the sidewall of the housing and gathering voice sounds through a first opening of a plurality of openings of the fabric layer in order to protect the housing during handling and use while allowing sound waves to pass through it.
Rahman in view of Song does not specifically disclose wherein the visual output device emits light through the sidewall through second openings of the plurality of openings.
However, Park discloses an audio device comprises a plurality of light emitting diodes that are configured to display text information through fabric display screen or a screen mesh (see Fig. 2; [0064]-[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of Rahman in view of Song to use the fabric layer as a display screen because the fabric cover would permit viewers to see text information through second openings of the fabric cover.
Rahman in view of Song and Park does not specifically disclose wherein the visual output device emits light through the sidewall.
	However, Mestre discloses a messaging device (Fig. 2; [0038], e.g., 200) comprising: a housing having a sidewall; and a visual output device emitting light through the sidewall ([0041], [0044], [0055], e.g., LED array 125 emits light through the sidewall 300). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Mestre in the invention of Rahman in view of Song and Park for providing a LED display by embedding a LED array in a sidewall of a housing because the LED array is capable of displaying images or text messages that can be perceivable or readable by a viewer at a distance several meters to several dozen meters away from an device 
(see [0066] of Park and [0044] of Mestre).


	Regarding claim 2, Rahman further discloses the electronic device defined in claim 1 wherein the visual output device emits the light in a given direction based on the voice commands (Fig. 6; col. 14, lines 23-67, e.g., the LED display emits light to display visual information once direction to the viewer is determined).   

	Regarding claim 3, Rahman in view of Song, Park and Mestre further discloses the electronic device defined in claim 1 wherein the visual output device comprises light-emitting diodes (Park, [0064], [0066], Mestre, [0041], e.g., light-emitting diodes 305). 

	Regarding claim 5, Song further discloses the electronic device wherein the sidewall is an inner frame that is overlapped by the fabric layer (Figs 1-2; [0045]-[0046], e.g., the sidewall 11 forms an inner frame that is overlapped by the fabric layer 13).  Mestre further discloses a housing wall formed from plastic ([0038]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rahman in view of Song, Park and Mestre for forming a plastic inner frame because it is well known that a housing wall or a case can be formed with any suitable material such as glass, rubber, plastic, or composite.  
	
	Regarding claim 6, Rahman further discloses the electronic device wherein the housing has an acoustic opening (Fig. 1, e.g., microphone openings 112).  Song further discloses the electronic device wherein the inner frame has an acoustic opening through which sound passes to the outside (Fig. 4; [0048], e.g., the inner frame 11 has through-holes 11a through which sound passes to the outside).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rahman in view of Song, Park and Mestre for forming an acoustic opening in a plastic inner frame in order to allow passing sound to a microphone.

	Regarding claim 7, Mestre further discloses the electronic device wherein a plastic frame has light openings through which the light from the visual output device passes ([0038], [0041], e.g., the LEDs 305 emit light through light openings of the plastic frame 300).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rahman in view of Song, Park and Mestre for emitting light through light openings of a plastic frame so that the device can be configured to display visual information using integrated LED array.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Song et al. (US 2017/0006374), Park et al. (US 2017/0142533), and Mestre (US 2013/0298039), and further in view of Chen et al. (US 2016/0041663). 
Regarding claim 4, Rahman in view of Song, Park and Mestre does not disclose the electronic device defined in claim 3 wherein the light-emitting diodes are mounted on respective crystalline semiconductor dies.
However, Chen discloses an electronic device (Fig. 2; e.g., electronic device 10) wherein light-emitting diodes are mounted on respective crystalline semiconductor dies ([0041], e.g., each light-emitting diode is mounted on a small crystalline semiconductor die). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chen in the invention of Rahman in view of Song, Park and Mestre for including light-emitting diodes formed from crystalline semiconductor dies so that a display layer can be made sufficiently thin to accommodate bending.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Song et al. (US 2017/0006374), Park et al. (US 2017/0142533), and Mestre (US 2013/0298039), and further in view of Hegde et al. (US 9,588,551, cited in IDS dated 09/01/2021). 
	Regarding claim 8, Rahman in view of Song, Park and Mestre does not specifically disclose the electronic device defined in claim 6 wherein the fabric layer comprises a plurality of openings between strands of material. 
	However, Hedge discloses an electronic device (Fig. 1; e.g., electronic device 10) comprising: a fabric layer that comprises a plurality of openings between strands of material (see Figs 4 and 8; col. 6, lines 1-2 and 56-67, e.g., fabric layer 26 comprises a plurality of openings 82 between strands of materials 26a and 26b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hedge in the invention of Rahman in view of Song, Park and Mestre for providing a fabric layer having a plurality of openings between strands of material in order to allow more sound and light to pass through fabric.

	Regarding claim 9, Rahman further discloses the electronic device defined in claim 8 further comprising: a speaker (Fig. 11, e.g., speakers 1110).  Song further discloses the electronic device wherein sound from the speaker passes through third openings of the plurality of openings in the fabric layer (Figs 1-2 and 4; [0048], e.g., sound from a speaker passes to the outside through third openings in the fabric layer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rahman in view of Song, Park, Mestre and Hedge for forming third openings in a fabric layer in order to pass more sound from a speaker to the outside.

	Regarding claim 10, Rahman further discloses the electronic device defined in claim 8 further comprising: sensors that determine a position of the housing relative to an external object (Figs 4A-4C; col. 10, lines 60-67, col. 11, lines 1-4, e.g., using various beamforming, audio capture elements, image capture elements, and/or gesture capture elements 412 to determine a direction of the viewer's 404 location with regard to the device), wherein the visual output device is configured to adjust a position at which the light is emitted based on the position of the housing (Figs 4A-4C).  

8.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Song et al. (US 2017/0006374), Park et al. (US 2017/0142533), Mestre (US 2013/0298039) and Hegde et al. (US 9,588,551), and further in view of Nixon (US 5,293,437).  
	Regarding claim 11, Rahman in view of Song, Park, Mestre and Hedge further discloses the electronic device defined in claim 8 wherein the visual output device comprises at least one light-emitting device (see Park, [0064], [0066], Mestre, [0043]-[0044], e.g., a plurality of light emitting diodes arranged in a matrix).
	Rahman in view of Song, Park, Mestre and Hedge does not disclose wherein the at least one light-emitting device emits light through a waveguide.
	However, Nixon discloses a display (Fig. 1; col. 2, lines 42-55, e.g., display 10) comprises at least one light-emitting device (Figs 2a-b; col. 2, lines 56-67, col. 3, lines 1-10, e.g., a plurality of light emitting diodes 20), wherein the at least one light-emitting device emits light through a waveguide (e.g., through optical fibers 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nixon in the invention of Rahman in view of Song, Park and Mestre and Hedge for associating one LED with a transmitting light from LEDs through optical fibers because the optical fiber can expand a display area while transmitting light with little distortion (Nixon, col. 3, lines 12-44). 

	Regarding claim 13, Rahman in view of Song, Park, Mestre, Hedge and Nixon further discloses the electronic device defined in claim 11 wherein the visual output device comprises a display with a plurality of pixels and wherein the light emitted through the waveguide is configured to illuminate the plurality of pixels (Nixon, Figs 1, 2a and 2b, abstract, e.g., a display with a plurality of pixels 12 and the light emitted through the optical fiber 18 illuminated the plurality of pixels 12).  

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Song et al. (US 2017/0006374), Park et al. (US 2017/0142533), Mestre (US 2013/0298039), Hegde et al. (US 9,588,551) and Nixon (US 5,293,437), and further in view of Sung et al. (US 2014/0197380). 
Regarding claim 12, Rahman in view of Song, Park, Mestre, Hedge and Nixon further discloses the electronic device defined in claim 11 wherein the waveguide comprises an optical fiber (Nixon, col. 3, lines 12-44).  Hedge further discloses wherein the fabric layer comprises glass strands (see col. 3, lines 28-30). 
Rahman in view of Song, Park, Mestre, Hedge and Nixon does not disclose wherein the optical fiber forms a portion of fabric layer.  
However, Sung discloses a device wherein an optical fiber forms a portion of fabric layer ([0068], e.g., a fabric is formed of an optical fiber).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sung in the invention of Rahman in view of Song, Park, Mestre, Hedge and Nixon for integrating optical fiber strands into a fabric layer so that the fabric layer is capable of providing light to the surface of the fabric.

10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 10,360,876) in view of Song et al. (US 2017/0006374), Park et al. (US 2017/0142533), Mestre (US 2013/0298039) and Hegde et al. (US 9,588,551), and further in view of Ota (US 6,490,402).
	Regarding claim 14, Rahman in view of Song, Park, Mestre and Hedge further discloses the electronic device defined in claim 8 wherein the visual output device comprises a plurality of light-emitting components (see Park, [0064], [0066], Mestre, [0043]-[0044], e.g., a plurality of light emitting diodes arranged in a matrix), and wherein the fabric layer comprises conductive strands of material (Hedge, col. 3, lines 28-30, e.g., metal strands).  
	Rahman in view of Song, Park, Mestre and Hedge does not disclose wherein each of the light-emitting components is electrically coupled to the conductive strands of material.
	However, Ota discloses a flexible display including a plurality of light-emitting components formed in a matrix, wherein each of the light-emitting components is electrically coupled to conductive strands of material (Figs 1-2; col. 2, lines 58-67, col. 3, lines 1-21, col. 1, e.g., a plurality of conductive strands 20 interwoven with a plurality of LED fibers 16, each one of the conductive strands 20 electrically coupling to one of the plurality of LED fibers 16 at a respective one of a plurality of lateral locations, each one of the plurality of lateral locations forming a light-emitting diode).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ota in the invention of Rahman in view of Song, Park and Mestre and Hedge for employing a light emitting diode matrix display formed from 
an interweaved weft of conductive strands and warp of LED fiber in order to provide a light weight, inexpensive flexible display.

	Regarding claim 15, Rahman in view of Song, Park, Mestre, Hedge and Ota further discloses the electronic device defined in claim 14 wherein the conductive strands of material are intertwined to form a portion of the fabric layer (Hedge, col. 3, lines 28-30, e.g., metal strands).  

11.	Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHIH et al. (US 2018/0174584, cited in IDS dated 09/01/2021) in view of Song et al. (US 2017/0006374, cited in IDS dated 09/01/2021) and Park et al. (US 2017/0142533, cited in IDS dated 09/01/2021).  
	Regarding claim 16, CHIH discloses an electronic device (Figs 27-30, [0096], e.g., a voice control device 100) comprising: 
a housing having a sidewall ([0096], e.g., circular housing has a sidewall), wherein the sidewall has at least one opening (Fig. 27, [0073], e.g., openings 141); 
a speaker in the housing (Fig. 3; [0039], e.g., a loudspeaker 14 in the housing), wherein the at least one opening is aligned with the speaker to allow sound to pass through the sidewall ([0073], e.g., the opening 141 is aligned with the loudspeaker 14); 
a microphone ([0097], e.g., microphones 121 and 122);  
a visual output device ([0096], e.g., a display 15);  
control circuitry in the housing that is configured to (Fig. 3; [0097], e.g., a processor 19):
gather voice commands with the microphone ([0097], e.g., voice commands is acquired with the microphones 121 and 122);
produce the sound with the speaker in response to the voice commands ([0053], [0063], e.g., the loudspeaker 14 to output voice responses); and  
present visual information on the visual output device ([0053], [0063], e.g., present visual information on the display 15).
 CHIH does not disclose the device comprising: fabric that overlaps the sidewall, wherein the fabric has first openings through which the sound passes and second openings through which light from the visual output device passes.
 However, Song discloses an electronic device (Fig. 1; [0042], e.g., a speaker 1) comprising: 
a housing having a sidewall ([0045], e.g., a circular housing 10 has a sidewall); and  
a fabric layer that overlaps the sidewall, wherein the fabric layer has a plurality of openings through which sound passes ([0045]-[0046], e.g., a cover mesh 13 which is formed of a fabric and is disposed to cover an outer circumferential surface of the outer case 11 of the housing 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Song in the invention of CHIH for disposing a fabric layer to cover the sidewall of the housing and transmitting generated sound to the outside through a first opening of a plurality of openings of the fabric layer in order to protect the housing during handling and use while allowing sound waves to pass through it.
CHIH in view of Song does not disclose wherein the fabric has second openings through which light from the visual output device passes.
However, Park discloses an audio device comprises a plurality of light emitting diodes that are configured to display text information through openings of a fabric display screen or a screen mesh (see Fig. 2; [0064]-[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of CHIH in view of Song to use the fabric layer as a display screen because the fabric cover would permit viewers to see text information through second openings of the fabric cover.

Regarding claim 17, Park further discloses the audio device wherein the visual output device comprises an array of light-emitting diodes ([0064], e.g., the display 130 may be a plurality of light emitting diodes (LEDs) arranged in the form of a matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of CHIH in view of Song and Park for providing a display by arranging a plurality of LEDs in the form of a matrix because the display can display simple text information by turning on/off each of the LEDs.   

Regarding claim 19, CHIH further discloses the electronic device defined in claim 16 further comprising: wireless communications circuitry ([0023], e.g., wireless communication circuitry) configured to support communications between the control circuitry and an external device over a wireless link in a wireless local area network (e.g., communicate with one remote electronic device for receiving instructions or data from the voice control device). 

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHIH et al. (US 2018/0174584) in view of Song et al. (US 2017/0006374) and Park et al. (US 2017/0142533), and further in view of CAI et al. (US 2013/0257755).  
Regarding claim 18, CHIH in view of Song and Park further discloses the electronic device defined in claim 16 wherein the control circuitry is configured to display weather information on the visual output device (CHIH, Fig. 29, [0098]).
CHIH in view of Song and Park does not disclose wherein the control circuitry is configured to change a color of the visual information on the visual output device based on the weather information.
However, CAI discloses an electronic device (Figs 1A-1B; device 1000) wherein control circuitry ([0019], e.g., control unit 150) is configured to change a color of visual information on a visual output device based on weather information (e.g., change the color tone of the scene 200 to correspond to the weather).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of CAI in the invention of CHIH in view of Song and Park for changing a color tone of visual information based on weather information so that the color tone can correspond to the weather information.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHIH et al. (US 2018/0174584, cited in IDS dated 09/01/2021) in view of Song et al. (US 2017/0006374, cited in IDS dated 09/01/2021) and Park et al. (US 2017/0142533, cited in IDS dated 09/01/2021), and further in view of Nelson (US 2014/0340877, cited in IDS dated 09/01/2021).       
Regarding claim 20, CHIH discloses an electronic device (Figs 27-30, [0096], e.g., a voice control device 100) comprising: 
a cylindrical housing having a top surface, a bottom surface, and a sidewall that extends from the top surface to the bottom surface ([0096], e.g., a circular housing has a top surface, a bottom surface and a sidewall);
a speaker mounted in the cylindrical housing (Fig. 3; [0039], e.g., a loudspeaker 14 in the housing); 
a microphone ([0097], e.g., microphones 121 and 122);  
a visual output device ([0096], e.g., a display 15);  
control circuitry configured to (Fig. 3; [0097], e.g., a processor 19) configured to control the visual output device based on voice commands received with the microphone ([0053], [0063], [0097], e.g., present visual information on the display 15 based on voice commands received with the microphones 121 and 122).
CHIH does not disclose the device comprising: fabric covering the sidewall, wherein the fabric has first openings through which sound from the speaker passes and second openings; and light-emitting diodes that extend into the second openings in the fabric and are configured to emit light through the second openings.  
However, Song discloses an electronic device (Fig. 1; [0042], e.g., a speaker 1) comprising: 
a housing having a sidewall ([0045], e.g., a circular housing 10 has a sidewall); and  
a fabric layer that overlaps the sidewall, wherein the fabric layer has a plurality of openings through which sound from a speaker passes ([0045]-[0046], [0048], e.g., a fabric cover 13 is disposed to cover an outer circumferential surface of the outer case 11 of the housing 10 and has first openings through sound from speaker 40 passes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Song in the invention of CHIH for disposing a fabric layer to cover the sidewall of the housing and transmitting generated sound to the outside through a first opening of a plurality of openings of the fabric layer in order to protect the housing during handling and use while allowing sound waves to pass through it.
CHIH in view of Song does not disclose wherein the fabric has second openings; and wherein light-emitting diodes that extend into the second openings in the fabric and are configured to emit light through the second openings.  
However, Park discloses an audio device comprises a plurality of light emitting diodes that are configured to display text information through openings of a fabric display screen or a screen mesh (see Fig. 2; [0064]-[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of CHIH in view of Song to use the fabric layer as a display screen because the fabric cover would permit viewers to see text information through second openings of the fabric cover.
CHIH in view of Song and Park does not disclose wherein the fabric has second openings; and wherein light-emitting diodes that extend into the second openings in the fabric and are configured to emit light through the second openings.  
However, Nelson discloses a visual output device comprises an array of light emitting diodes (LEDs) (Fig. 1; [0037], e.g., the LED array 12 is capable of displaying, words, shapes, patterns, or real-time video); and a fabric layer positioned above the array of LEDs ([0038], e.g., fabric layer 18 designed to be positioned on top of the LED array 12), wherein the fabric layer has a plurality of openings and wherein a portion of individual LEDs extends into at least one of the plurality of openings (e.g., the upper fabric layer 18 includes a number of openings 20 whose size, shape, and pitch are defined so as to allow the individual LEDs 22 of the light array 12 can protrude through the upper fabric layer 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nelson in the invention of CHIH in view of Park for providing an array of light emitting device (LEDs) as a visual out device because the LED array can display words, shapes, patterns, or real-time video (see [0066] of Park and [0037] of Nelson). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to allow individual LEDs of the array of LEDs to protrude through at least one of a plurality of openings of a fabric layer s to physically secure it to the fabric layer so that the fabric layer does not shift relative to the light array.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623